Citation Nr: 0928458	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant's late husband had recognized Guerrilla service 
and Combination service in the Philippines during World War 
II from August 1944 to November 1944 and from March 1945 to 
September 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
appellant's claim of entitlement to nonservice-connected 
death pension benefits.

There is some discrepancy as to whether the appellant's claim 
on appeal of entitlement to nonservice-connected pension 
benefits constitutes a new claim or a claim to reopen a 
previously denied claim that became final.  The appellant 
filed an original claim for Dependency and Indemnity 
Compensation (DIC) claim in January 2005.  She specifically 
claimed service connection for the cause of the Veteran's 
death.  That claim was denied by rating decision dated in 
April 2005.  The April 2005 rating decision determined that 
service connection for the cause of the Veteran's death was 
not warranted, but it did not address any claim for death 
pension.  The April 2005 rating decision was not appealed, 
and it became final.  In October 2006, the appellant filed a 
claim requesting nonservice-connected death pension.  A 
January 2007 administrative decision denied the appellant's 
claim.  The appellant subsequently filed a timely Notice of 
Disagreement (NOD).  At some point thereafter, the RO 
inexplicably determined that the appellant did not submit new 
and material evidence to reopen a previously denied claim of 
entitlement to nonservice-connected death pension; and, the 
issue was recharacterized as such on an October 2007 duty-to-
assist letter, and the December 2007 Statement of the Case.  

Regardless of the RO's actions, the Board will proceed with a 
decision on the merits of the underlying death pension claim 
because there is no prior final denial on the issue of 
entitlement to nonservice-connected death pension.  This 
action does not prejudice the appellant because the claim is 
denied based on lack of legal entitlement under the law.  The 
facts in the case are undisputed, and no amount of 
development or additional evidence would change the outcome 
of this case.  It is apparent from the appellant's 
correspondence that while she is correct in asserting that 
widows of Philippine Army veterans with recognized guerrilla 
service during World War II are entitled to some VA benefits 
under certain circumstances, she is evidently unaware that 
the regulations do not provide for the payment of death 
pension based on her late husband's service, regardless of 
the circumstances.  

Given the appellant's age, this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c); 
38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had service as a member of 
the Philippine recognized guerrillas during World War II from 
August 15, 1944 to September 1945.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected death pension benefits, based on qualifying service 
by the appellant's late husband, have not been met.  38 
U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1, 3.3, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims entitlement to VA nonservice-connected 
death pension based on her late husband's death in July 2000, 
with alleged service as a member of the U.S. Armed Forces in 
the Far East (USAFFE) between 1942 and 1945.  

The law authorizes the payment for nonservice-connected 
disability pension to a Veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of 
each Veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a Veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined as 
full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), 
(b).  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. §§ 3.40(b), (c), (d).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107.

As noted above, the Veteran served as a member of the 
Philippine Guerilla Service from August 1944 to September 
1945.  The service department's determination is binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, based on the type of service demonstrated in the 
record, the Board finds that the appellant is not eligible 
for death pension benefits.

The appellant has not submitted any information contrary to 
that provided to and used by the service department in its 
verification of the Veteran's service, nor has she disputed 
such findings.  In addition, the official documents do not 
indicate that the decedent had any service that would render 
her eligible for death pension.  See Sarmiento v. Brown, 7 
Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a).

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The regulations governing VA's duties to notify and assist 
claimants are not applicable to the present claims, as it is 
a question of law as to whether the appellant's late 
husband's service qualifies as active service for VA 
benefits.  See Manning v. Principi, 16 Vet. App. 534 (2002).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  

That notwithstanding, the RO sent a letter to the appellant 
in October 2007 that explained the laws governing nonservice-
connected pension, and what types of service qualified for 
the benefit that she was seeking.  The appellant responded to 
that request by submitting duplicative argument in support of 
her claim, and indicated that she had no additional evidence 
to submit to substantiate her claim.  









ORDER

Basic eligibility for VA nonservice-connected death pension 
benefits is not established, the appellant's claim is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


